FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/10 Item 1. Schedule of Investments. Franklin Value Investors Trust Franklin All Cap Value Fund Statement of Investments, July 31, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statements of Investments. Abbreviations Selected Portfolio ADR American Depository Receipt Abbreviations Selected Portfolio ADR American Depository Receipt Franklin Value Investors Trust Franklin MicroCap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Franklin MidCap Value Fund Statement of Investments, July 31, 2010 (unaudited) Franklin Value Investors Trust Franklin MidCap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Franklin MidCap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Franklin Small Cap Value Fund Statement of Investments, July 31, 2010 (unaudited) Franklin Value Investors Trust Franklin Small Cap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Franklin Small Cap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Franklin Small Cap Value Fund Statement of Investments, July 31, 2010 (unaudited) (continued) Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of six funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds
